Exhibit 10.4

ASV HOLDINGS, INC.

2017 EQUITY INCENTIVE PLAN

1. Establishment and Purpose. This Plan is adopted for the purpose of attracting
and retaining non-employee directors, executive officers and other key employees
and service providers, including officers, employees and service providers of
Affiliates, and to stimulate their efforts toward the Company’s and its
Affiliates’ continued success, long-term growth and profitability. The Plan
provides for the grant of Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Shares, or any Other Award. The Plan also
permits the issuance of Awards in a partial or full substitution for certain
awards relating to shares of the common stock of Terex Corporation and Manitex
International Inc. immediately prior to the IPO.

2. Definitions. The capitalized terms used in this Plan have the meanings set
forth below.

(a) “Affiliate” means any corporation that is a Subsidiary of the Company.

(b) “Award” means a grant made under this Plan in the form of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares or any Other Award, whether singly, in combination or in tandem.

(c) “Award Agreement” means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an Award which
may, in the discretion of the Company, be transmitted electronically to any
Participant. Each Award Agreement shall be subject to the terms and conditions
of the Plan.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means (x) if the Participant is a party to an employment or service
agreement with the Company or its Affiliates and such agreement provides for a
definition of Cause, the definition contained therein; or (y) if no such
agreement exists, or if such agreement does not define Cause: (i) a
Participant’s willful failure substantially to perform his or her duties and
responsibilities to the Company or an Affiliate or deliberate material violation
of a significant Company or Affiliate policy; (ii) Participant’s commission of
any act of fraud, embezzlement, dishonesty or any other willful misconduct that
has caused or is reasonably expected to result in material injury to the Company
or an Affiliate; (iii) unauthorized use or disclosure by Participant of any
proprietary information or trade secrets of the Company or any other party to
whom the Participant owes an obligation of nondisclosure as a result of his or
her relationship with the Company; or (iv) Participant’s willful breach of any
of his or her material obligations under any written agreement or covenant with
the Company or an Affiliate. The determination as to whether a Participant is
being terminated for Cause shall be made in good faith by the Company and shall
be final and binding on the Participant. The foregoing definition does not in
any way limit the Company’s ability to terminate a Participant’s employment or
consulting relationship at any time, and the term “Company” will be interpreted
to include any Affiliate, as appropriate.



--------------------------------------------------------------------------------

(f) “Change in Control” shall mean, except as otherwise provided in an Award
Agreement, any of the following: (i) the purchase or other acquisition (other
than from the Company), in a single transaction or series of related
transactions, by any person, entity or group of persons, within the meaning of
Section 13(d) or 14(d) of the Exchange Act (excluding, for this purpose, the
Company or its subsidiaries or any employee benefit plan of the Company or its
subsidiaries), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Act) of 50% or more of either the then-outstanding shares
of Stock or the combined voting power of the Company’s then-outstanding voting
securities entitled to vote generally in the election of directors; (ii) the
consummation of a reorganization, merger or consolidation involving the Company,
in each case with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than 50% of, respectively, the Stock and
the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated corporation’s
then-outstanding voting securities; (iii) a liquidation or dissolution of the
Company, or the sale of all or substantially all of the assets of the Company;
or (iv) a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of appointment or election.
Notwithstanding anything herein to the contrary, an event described above shall
be considered a Change in Control hereunder only if it also constitutes a
“change in control event” under Section 409A of the Code, to the extent
necessary to avoid the adverse tax consequences thereunder with respect to any
payment subject to Section 409A of the Code. For avoidance of doubt, a “Change
in Control” shall not be deemed to have occurred by virtue of the IPO and the
transactions related thereto.

(g) “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, or any successor thereto. Any reference to a section of the
Code shall be deemed to include a reference to any regulations promulgated
thereunder.

(h) “Committee” means the committee of directors appointed by the Board to
administer this Plan. In the absence of a specific appointment, “Committee”
shall mean the Compensation Committee of the Board.

(i) “Company” means ASV Holdings, Inc., or any successor thereto.

(j) “Consultant” means any person, including an advisor or independent
contractor, engaged by the Company or an Affiliate to render service to such
entity.

(k) “Director” means a member of the Board.

(l) “Disability” means, except as otherwise provided in an Award Agreement, that
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result

 

2



--------------------------------------------------------------------------------

in death or which has lasted or can be expected to last for a continuous period
of not less than 12 months, provided, however, for purposes of determining the
term of an Incentive Stock Option, the term Disability shall have the meaning
ascribed to it under Section 22(e)(3) of the Code. The determination of whether
an individual has a Disability shall be determined under procedures established
by the Committee. Except in situations where the Committee is determining
Disability for purposes of the term of an Incentive Stock Option within the
meaning of Section 22(e) (3) of the Code, the Committee may rely on any
determination that a Participant is disabled for purposes of benefits under any
long-term disability plan maintained by the Company or any Affiliate in which a
Participant participates, provided that the definition of disability applied
under such disability plan meets the requirements of a Disability in the first
sentence hereof.

(m) “Effective Date” means May 11, 2017.

(n) “Employee” means any person employed by the Company or an Affiliate. Neither
service as a Director nor payment of a director’s fee by the Company will be
sufficient to constitute “employment” by the Company.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended;
“Exchange Act Rule 16b-3” means Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act or any successor regulation.

(p) “Fair Market Value” means, on a given date, (i) if the Common Stock is
listed on a national securities exchange, the closing sales price of the Common
Stock reported on the primary exchange on which the Common Stock is listed and
traded on such date, or, if there are no such sales on that date, then on the
last preceding date on which such sales were reported; (ii) if the Common Stock
is not listed on any national securities exchange but is quoted in an
inter-dealer quotation system on a last sale basis, the average between the
closing bid price and ask price reported on such date, or, if there is no such
sale on that date, then on the last preceding date on which a sale was reported;
or (iii) if the Common Stock is not listed on a national securities exchange or
quoted in an inter-dealer quotation system on a last sale basis, the amount
determined by the Committee in good faith to be the fair market value of the
Common Stock, which shall be conclusive and binding on all persons; provided,
however, as to any Awards granted on the date of the IPO, “Fair Market Value”
shall be equal to the per share price the Common Stock is offered to the public
in connection with the IPO.

In the case of an Incentive Stock Option, if such determination of Fair Market
Value is not consistent with the then current regulations of the Secretary of
the Treasury, Fair Market Value shall be determined in accordance with said
regulations. The determination of Fair Market Value shall be subject to
adjustment as provided in Section 13(f) hereof.

(q) “Fundamental Change” means a dissolution or liquidation of the Company, a
sale of substantially all of the assets of the Company (in one or a series of
transactions), the consummation of a merger or consolidation of the Company with
or into any other corporation, regardless of whether the Company is the
surviving corporation, or a statutory share exchange involving capital stock of
the Company.

 

3



--------------------------------------------------------------------------------

(r) “Good Reason” means: (x) if the Participant is a party to an employment or
service agreement with the Company or its Affiliates and such agreement provides
for a definition of Good Reason, the definition contained therein; or (y) if no
such agreement exists or if such agreement does not define Good Reason, the
occurrence of one or more of the following without the Participant’s express
written consent, which circumstances are not remedied by the Company within
sixty (60) days of its receipt of a written notice from the Participant
describing the applicable circumstances (which notice must be provided by the
Participant within thirty (30) days of the applicable circumstances): (i) any
material, adverse change in the Participant’s duties, responsibilities,
authority, title, status or reporting structure; (ii) a material reduction in
the Participant’s base salary or bonus opportunity; or (iii) a geographical
relocation of the Participant’s principal office location by more than fifty
(50) miles. If the Participant does not terminate his or her employment or
service for Good Reason within ninety (90) days after the first occurrence of
the applicable grounds, then the Participant will be deemed to have waived his
or her right to terminate for Good Reason with respect to such grounds.

(s) “Incentive Stock Option” means any Option designated as such and granted in
accordance with the requirements of Section 422 of the Code or any successor to
such section.

(t) “IPO” means the underwritten initial public offering of the Company’s Stock
pursuant to a registration statement that is declared effective by the
Securities and Exchange Commission.

(u) “Non-Employee Director” means a member of the Board who is a “non-employee
director” within the meaning of Exchange Act Rule 16b-3.

(v) “Non-Qualified Stock Option” means an Option other than an Incentive Stock
Option.

(w) “Option” means a right to purchase Stock (or, if the Committee so provides
in an applicable Agreement, Restricted Stock), including both Non-Qualified
Stock Options and Incentive Stock Options.

(x) “Other Award” means a cash-based Award, an Award of Stock, or an Award based
on Stock other than Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units or Performance Shares.

(y) “Outside Director” means a member of the Board who is an “outside director”
within the meaning of Section 162(m) of the Code.

 

4



--------------------------------------------------------------------------------

(z) “Participant” means an Employee, Consultant or Director to whom an Award is
granted pursuant to the Plan or, if applicable, such other person who validly
holds an outstanding Award.

(aa) “Performance Criteria” means performance goals relating to certain criteria
as further described in Section 12 hereof.

(bb) “Performance Period” means one or more periods of time in duration, as the
Committee may select, over which the attainment of one or more performance goals
will be measured for the purpose of determining which Awards, if any, are to
vest or be earned.

(cc) “Performance Shares” means a contingent award of a specified number of
Shares or Units, with each Performance Share equivalent to one or more Shares or
a fractional Share or a Unit expressed in terms of one or more Shares or a
fractional Share, as specified in the applicable Award Agreement, a variable
percentage of which may vest or be earned depending upon the extent of
achievement of specified performance objectives during the applicable
Performance Period.

(dd) “Plan” means this ASV Holdings, Inc. 2017 Equity Incentive Plan, as amended
and in effect from time to time.

(ee) “Restricted Stock” means Stock granted under Section 10 hereof so long as
such Stock remains subject to one or more restrictions.

(ff) “Restricted Stock Units” means Units of Stock granted under Section 10
hereof.

(gg) “Share” means a share of Stock.

(hh) “Stock” means the Company’s common stock, $0.001 par value per share, or
any securities issued in respect thereof by the Company or any successor to the
Company as a result of an event described in Section 13(f).

(ii) “Stock Appreciation Right” means a right pursuant to an Award granted under
Section 8.

(jj) “Subsidiary” means a “subsidiary corporation,” as that term is defined in
Section 424(f) of the Code, or any successor provision.

(kk) “Term” means the period during which an Option or Stock Appreciation Right
may be exercised or the period during which the restrictions placed on
Restricted Stock, Restricted Stock Units, or any other Award are in effect.

(ll) “Unit” means a bookkeeping entry that may be used by the Company to record
and account for the grant of Stock, Units of Stock, Stock Appreciation Rights,
Performance Shares, and any other Award expressed in terms of Units of Stock
until such time

 

5



--------------------------------------------------------------------------------

as the Award is paid, canceled, forfeited or terminated. In the event an Award
is granted as a Unit, no Shares shall be issued at the time of grant, and the
Company will not be required to set aside a fund for the payment of any such
Award.

Except when otherwise indicated by the context, reference to the masculine
gender shall include, when used, the feminine gender and any term used in the
singular shall also include the plural.

3. Administration.

(a) Authority of Committee. The Committee shall administer this Plan or delegate
its authority to do so as provided in Section 3(d) hereof or, in the Board’s
sole discretion or in the absence of the Committee, the Board shall administer
this Plan; provided that, in all cases, the Board shall establish the terms for
the grant of an Award to Non-Employee Directors. Subject to the terms of the
Plan, the Committee’s charter and applicable laws, and in addition to other
express powers and authorization conferred by the Plan, the Committee shall have
plenary authority, in its discretion, to determine the individuals to whom, and
the time or times at which, Awards shall be granted and the number of Shares, if
applicable, to be subject to each Award. Subject to the express provisions of
the Plan, the Committee shall also have plenary discretionary authority to
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it, to determine the terms and provisions of the respective Award
Agreements (which need not be identical) and to make all other determinations
necessary or advisable for the administration of the Plan. The Committee’s
determinations on the matters referred to in this Section 4 shall be conclusive.
In addition, the Committee may:

(i) authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

(ii) delegate its authority to one or more officers of the Company with respect
to Awards that do not involve “covered employees” (within the meaning of
Section 162(m) of the Code) or “directors” or “officers” within the meaning of
Section 16 of the Exchange Act, to the extent permitted by Delaware law and the
applicable rules and regulations of any national securities exchange on which
the Common Stock is listed; provided that, in delegating such authority, the
Committee shall specify the maximum number of Shares that may be awarded to any
single person and shall otherwise comply with applicable law;

(iii) amend any outstanding Awards, including for the purpose of modifying the
time or manner of vesting, or the term of any outstanding Award; provided,
however, that if any such amendment impairs a Participant’s rights or increases
a Participant’s obligations under his or her Award or creates or increases a
Participant’s federal income tax liability with respect to an Award, such
amendment shall also be subject to the Participant’s consent;

(iv) make decisions with respect to outstanding Awards that may become necessary
upon a Change in Control or an event that triggers anti-dilution adjustments;

 

6



--------------------------------------------------------------------------------

(v) interpret, administer, or reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; and

(vi) exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.

To the extent the Committee determines that the restrictions imposed by this
Plan preclude the achievement of material purposes of the Awards in
jurisdictions outside of the United States, the Committee has the authority and
discretion to modify those restrictions as the Committee determines to be
necessary or appropriate to conform to applicable requirements or practices of
jurisdictions outside of the United States.

(b) Repricing. The Committee also may modify the purchase price or the exercise
price of any outstanding Award, provided that if the modification effects a
“repricing” within the meaning of the rules of any national securities exchange
on which the Company’s common stock is then listed, shareholder approval shall
be required before the repricing is effective.

(c) Committee Decisions Final. All decisions made by the Committee pursuant to
the provisions of the Plan shall be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.

(d) Delegation. The Committee, or if no Committee has been appointed, the Board,
may delegate administration of the Plan to a committee or committees of one or
more members of the Board, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated. The Committee shall have the
power to delegate to a subcommittee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board or
the Committee shall thereafter be to the committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. The Board may abolish, suspend
or supersede the Committee at any time and revest in the Board the
administration of the Plan. The members of the Committee shall be appointed by
and serve at the pleasure of the Board. From time to time, the Board may
increase or decrease the size of the Committee, add additional members to,
remove members (with or without cause) from, appoint new members in substitution
therefor, and fill vacancies, however, caused, in the Committee. The Committee
shall act pursuant to a vote of the majority of its members or, in the case of a
Committee comprised of only two members, the unanimous consent of its members,
whether present or not, or by the written consent of the majority of its members
and minutes shall be kept of all of its meetings and copies thereof shall be
provided to the Board. Subject to the limitations prescribed by the Plan and the
Board, the Committee may establish and follow such rules and regulations for the
conduct of its business as it may determine to be advisable.

 

7



--------------------------------------------------------------------------------

(e) Board Authority. Any authority granted to the Committee may also be
exercised by the Board or another committee of the Board, except to the extent
that the grant or exercise of such authority would cause any Award intended to
qualify for favorable treatment under Section 162(m) of the Code to cease to
qualify for the favorable treatment under Section 162(m) of the Code. To the
extent that any permitted action taken by the Board conflicts with action taken
by the Committee, the Board action shall control. Without limiting the
generality of the foregoing, to the extent the Board has delegated any authority
under this Plan to another committee of the Board, such authority shall not be
exercised by the Committee unless expressly permitted by the Board in connection
with such delegation.

(f) Committee Composition. The Board shall have discretion to determine whether
or not it intends to comply with the exemption requirements of Rule 16b-3 and/or
Section 162(m) of the Code. Nothing herein shall create an inference that an
Award is not validly granted under the Plan in the event Awards are granted
under the Plan by a compensation committee of the Board that does not at all
times consist solely of two or more Non-Employee Directors who are also Outside
Directors.

4. Shares Available; Maximum Payouts.

(a) Shares Available. Subject to adjustment in accordance with Section 13(f),
the number of Shares reserved and available for the grant and issuance of Awards
under the Plan is 1,250,000 (“Share Reserve”). If a Participant tenders
previously owned Shares or has the Company withhold Shares in satisfaction of
any tax withholding requirement or payment of the purchase price of an Option,
such Shares tendered or withheld will not be available again for an Award under
the Plan. Shares purchased by the Company with proceeds from Option exercises
will not be available for an Award under the Plan. Shares with respect to and
any Awards that are granted under this Plan in substitution for awards relating
to shares of common stock of Terex Corporation and Manitex International Inc.
and outstanding immediately prior to the IPO, shall reduce the maximum number of
Shares with respect to which Awards may be granted under the Plan.

(b) Shares Not Applied to Limitations. The following will not be applied to the
Share limitations of subsection 4(a) above: (i) dividends or dividend
equivalents paid in cash in connection with outstanding Awards, (ii) any Shares
subject to an Award under the Plan which Award is forfeited, cancelled,
terminated, expires or lapses for any reason, and (iii) Shares and any Awards
that are granted through the settlement, assumption, or substitution of
outstanding awards previously granted, or through obligations to grant future
awards, as a result of a merger, consolidation, or acquisition of the employing
company with or by the Company. If an Award is to be settled in cash, the number
of Shares on which the Award is based that are not issued shall not count toward
the Share limitations of subsection 4(a).

(c) Award Limitations. During any time that the transition period under Section
162(m) of the Code has expired or does not apply, in any calendar year, no
Participant shall be granted (i) Options to purchase Shares and Stock
Appreciation Rights with respect to more than 250,000 Shares in the aggregate,
(ii) any other Awards that are denominated in

 

8



--------------------------------------------------------------------------------

Shares with respect to more than 250,000 Shares in the aggregate, or (iii) any
cash Award with a value that exceeds $1,000,000 in the aggregate (such share
limits being subject to adjustment under Section 13(f) hereof). No more than
1,250,000 Shares shall be issued pursuant to the exercise of Incentive Stock
Options under this Plan. Notwithstanding the foregoing, no Participant who is a
Non-Employee Director shall be granted any Awards in any calendar year having a
value that exceeds $250,000 in the aggregate.

(d) No Fractional Shares. No fractional Shares may be issued under this Plan;
fractional Shares will be rounded down to the nearest whole Share.

5. Eligibility. Incentive Stock Options may be granted only to Employees. All
other Awards may be granted under this Plan to any Employee, Director or
Consultant at the discretion of the Committee and those individuals whom the
Committee determines are reasonably expected to become Employees, Directors or
Consultants following the grant date.

6. General Terms of Awards.

(a) Types of Awards. Awards under this Plan may consist of Options (either
Incentive Stock Options or Non-Qualified Stock Options), Stock Appreciation
Rights, Performance Shares, Restricted Stock, Restricted Stock Units, or Other
Awards. The Committee may grant dividend equivalents in connection with the
grant of any Award other than Options and Stock Appreciation Rights. Dividend
equivalents may be paid currently or may be deemed to be reinvested in
additional Shares, which may thereafter accrue additional equivalents, and may
be payable in cash, Shares or a combination of the two. The Committee will
determine the terms of any dividend equivalents in its sole and absolute
discretion, as set forth in an Award Agreement.

(b) Award Agreements. Each Award under this Plan shall be evidenced by an Award
Agreement setting forth the number of Shares of Restricted Stock, Stock,
Restricted Stock Units, or Performance Shares, or the amount of cash, subject to
such Agreement, or the number of Shares to which the Option applies or with
respect to which payment upon the exercise of the Stock Appreciation Right is to
be determined, as the case may be, together with such other terms and conditions
applicable to the Award (not inconsistent with this Plan) as determined by the
Committee or Board, as applicable, in its sole discretion.

(c) Term. Each Award Agreement, other than those relating solely to Awards of
Stock without restrictions, shall set forth the Term of the Award and any
applicable Performance Period, as the case may be, but in no event shall the
Term of an Award or the Performance Period be longer than ten years after the
date of grant; provided, however, that the Committee may, in its discretion,
grant Awards with a longer term to Participants who are located outside the
United States. An Award Agreement with a Participant may permit acceleration of
vesting requirements and of the expiration of the applicable Term upon such
terms and conditions as shall be set forth in the Award Agreement, which may,
but, unless otherwise specifically provided in this Plan, need not, include,
without limitation, acceleration resulting from the occurrence of the
Participant’s death or Disability. Acceleration of the Performance Period and
other performance-based Awards shall be subject to Section 9(b) or Section 12
hereof, as applicable.

 

9



--------------------------------------------------------------------------------

(d) Transferability. Except as otherwise permitted by the Committee, during the
lifetime of a Participant to whom an Award is granted, only such Participant (or
such Participant’s legal representative) may exercise an Option or Stock
Appreciation Right or receive payment with respect to any other Award. Except as
otherwise permitted by the Committee, no Award of Restricted Stock (prior to the
expiration of the restrictions), Restricted Stock Units, Options, Stock
Appreciation Rights, Performance Shares or Other Award (other than an award of
Stock without restrictions) may be sold, assigned, transferred, exchanged, or
otherwise encumbered, and any attempt to do so (including pursuant to a decree
of divorce or any judicial declaration of property division) shall be of no
effect. Notwithstanding the immediately preceding sentence, an Award Agreement
may provide that an Award shall be transferable to a successor in the event of a
Participant’s death.

(e) Termination of Service Generally. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise and/or retain
an Award following termination of the Participant’s employment with the Company
or its Affiliates, including, without limitation, upon death or a Disability, or
other termination of service. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement, need not
be uniform among Award Agreements issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.

(f) Change in Control. The Committee may, in its discretion, include provisions
in an Award Agreement to address treatment of an Award in the event of a Change
in Control, which may include, by way of example, 100% vesting, lapse of
restrictions or deemed achievement of performance goals. In addition, in the
event of a Change in Control, the Committee may determine in its discretion, to
the extent determined by the Committee to be permitted under Section 409A of the
Code, whether (i) the successor corporation may assume or substitute for each
outstanding Award in a manner that will substantially preserve the otherwise
applicable terms of any affected Awards previously granted under the Plan,
(ii) the vesting of such Awards held by current service providers may be
accelerated in full, and/or (iii) all outstanding Awards are to be cancelled as
of the effective date of the consummation of the Change in Control in exchange
for the payment of a cash amount that would have been attained upon exercise or
vesting of such awards. In the case of any Option or Stock Appreciation Right
with an exercise price that equals or exceeds the price paid for a Share in
connection with the Change in Control, the Committee may cancel the Option or
Stock Appreciation Right without the payment of consideration therefor. In the
case of Performance Shares and other Awards subject to Performance Criteria, the
Committee shall determine what adjustments, accelerations or amendments, if any,
shall be applied to such awards, either at the time of grant or prior to the
Change in Control.

 

10



--------------------------------------------------------------------------------

(g) Rights as Shareholder. Unless otherwise provided in this Plan or an Award
Agreement, a Participant shall have no right as a shareholder with respect to
any Shares covered by an Award until the date such Shares have been issued to
such Participant.

(h) Performance Conditions. The Committee may require the satisfaction of
certain performance goals as a condition to the grant, vesting or payment of any
Award provided under the Plan.

7. Stock Options.

(a) Terms of All Options.

(i) Grants. Each Option shall be granted pursuant to an Award Agreement as
either an Incentive Stock Option or a Non-Qualified Stock Option. Only
Non-Qualified Stock Options may be granted to Participants who are not employees
of the Company or an Affiliate. The provisions of separate Options need not be
identical. In no event may Options known as reload options be granted hereunder.
The Company shall have no liability to any Participant or any other person if an
Option designated as an Incentive Stock Option fails to qualify as such at any
time.

(ii) Purchase Price. The purchase price of each Share subject to an Option shall
be determined by the Committee and set forth in the applicable Award Agreement,
but shall not be less than 100% of the Fair Market Value of a Share as of the
date the Option is granted (other than in connection with grants of substitute
Awards described in Section 14). The purchase price of the Shares with respect
to which an Option is exercised shall be payable in full at the time of
exercise, in cash or by certified or bank check. The purchase price may be paid,
if the Committee so permits and upon such terms as the Committee shall approve,
through delivery or tender to the Company of Shares held, either actually or by
attestation, by such Participant (in each case, such Shares having a Fair Market
Value as of the date the Option is exercised equal to the purchase price of the
Shares being purchased pursuant to the Option) or through a net or cashless form
of exercise as permitted by the Committee, or, if the Committee so permits, a
combination thereof. Further, the Committee, in its discretion, may approve
other methods or forms of payment of the purchase price, and establish rules and
procedures therefor. Unless otherwise specifically provided in the Agreement,
the purchase price of the Shares acquired pursuant to an Option that is paid by
delivery (or attestation) to the Company of other Shares acquired, directly or
indirectly from the Company, shall be paid only by Shares that have been held
for more than six months (or such longer or shorter period of time required to
avoid a charge to earnings for financial accounting purposes).

(iii) Exercisability. Each Option shall vest and be exercisable in whole or in
part on the terms provided in the Award Agreement. In no event shall any Option
be exercisable at any time after its Term. When an Option is no longer
exercisable, it shall be deemed to have lapsed or terminated. No Option may be
exercised for a fraction of a Share.

 

11



--------------------------------------------------------------------------------

(iv) Termination of Service. Unless otherwise approved by the Committee and
provided in an Award Agreement or an amendment to an Award Agreement, in the
event a Participant’s service terminates (other than upon the Participant’s
death or Disability), the Participant may exercise his or her Option (to the
extent that the Participant was entitled to exercise such Option as of the date
of termination) but only within such period of time ending on the earlier of
(a) the date three months following the termination of the Participant’s service
or (b) the expiration of the Term of the Option as set forth in the Award
Agreement; provided that, if the termination of service is by the Company for
Cause, all outstanding Options (whether or not vested) shall immediately
terminate and cease to be exercisable. If, after termination, the Participant
does not exercise his or her Option within the time specified in this Plan or
the Award Agreement, the Option shall terminate. Unless otherwise set forth in a
written agreement between the Company and a Participant, he or she shall be
deemed to incur a termination of service (for purposes of this provision and
continued vesting) in accordance with such rules and determinations made by the
Committee.

(v) Disability of Optionholder. Unless otherwise approved by the Committee and
provided in an Award Agreement or an amendment to an Award Agreement, in the
event that a Participant’s service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option (to the extent that
the Participant was entitled to exercise such Option as of the date of
termination), but only within such period of time ending on the earlier of
(a) the date 12 months following such termination or (b) the expiration of the
Term of the Option as set forth in the Award Agreement. If, after termination,
the Participant does not exercise his or her Option within the time specified in
the Award Agreement, the Option shall terminate.

(vi) Death of Optionholder. Unless otherwise approved by the Committee and
provided in an Award Agreement or an amendment to an Award Agreement, in the
event a Participant’s service terminates as a result of the Participant’s death,
then the Option may be exercised (to the extent the Participant was entitled to
exercise such Option as of the date of death) by the Participant’s estate, by a
person who acquired the right to exercise the Option by bequest or inheritance
or by a person designated to exercise the Option upon the Participant’s death,
but only within the period ending on the earlier of (a) the date 12 months
following the date of death or (b) the expiration of the Term of such Option as
set forth in the Award Agreement. If, after the Participant’s death, the Option
is not exercised within the time specified in this Plan or the Award Agreement,
the Option shall terminate.

(b) Incentive Stock Options. In addition to the other terms and conditions
applicable to all Options:

(i) the aggregate Fair Market Value (determined as of the date the Option is
granted) of the Shares with respect to which Incentive Stock Options held by an
individual first become exercisable in any calendar year (under this Plan and
all other incentive stock options plans of the Company and its Affiliates) shall
not exceed $100,000 (or such other limit as may be required by the Code), if
such limitation is necessary to qualify the Option as an Incentive Stock Option,
and to the extent an Option or Options granted to a Participant exceed such
limit such Option or Options shall be treated as Non-Qualified Stock Options;

 

12



--------------------------------------------------------------------------------

(ii) an Incentive Stock Option shall not be exercisable and the Term of the
Award shall not be more than ten years after the date of grant (or such other
limit as may be required by the Code) if such limitation is necessary to qualify
the Option as an Incentive Stock Option;

(iii) the Award Agreement covering an Incentive Stock Option shall contain such
other terms and provisions which the Committee determines necessary to qualify
such Option as an Incentive Stock Option; and

(iv) notwithstanding any other provision of this Plan if, at the time an
Incentive Stock Option is granted, the Participant owns (after application of
the rules contained in Section 424(d) of the Code, or its successor provision)
Shares possessing more than ten percent of the total combined voting power of
all classes of stock of the Company or its subsidiaries, (A) the option price
for such Incentive Stock Option shall be at least 110% of the Fair Market Value
of the Shares subject to such Incentive Stock Option on the date of grant and
(B) such Option shall not be exercisable after the date five years from the date
such Incentive Stock Option is granted.

8. Stock Appreciation Rights.

(a) Grant. An Award of a Stock Appreciation Right shall entitle the Participant,
subject to terms and conditions determined by the Committee, to receive upon
exercise of the Stock Appreciation Right all or a portion of the excess of
(i) the Fair Market Value of a specified number of Shares as of the date of
exercise of the Stock Appreciation Right over (ii) a specified purchase price
which shall not be less than 100% of the Fair Market Value of such Shares as of
the date of grant of the Stock Appreciation Right. Each Stock Appreciation Right
shall be subject to such terms as provided in the applicable Award Agreement.
Except as otherwise provided in the applicable Award Agreement, upon exercise of
a Stock Appreciation Right, payment to the Participant (or to his or her
successor) shall be made in the form of cash, Shares or a combination of cash
and Shares (as determined by the Committee if not otherwise specified in the
Award Agreement) as promptly as practicable after such exercise. The Award
Agreement may provide for a limitation upon the amount or percentage of the
total appreciation on which payment (whether in cash and/or Stock) may be made
in the event of the exercise of a Stock Appreciation Right.

(b) Exercisability. Each Stock Appreciation Right shall vest and be exercisable
in whole or in part on the terms provided in the Award Agreement. In no event
shall any Stock Appreciation Right be exercisable at any time after its Term.
When a Stock Appreciation Right is no longer exercisable, it shall be deemed to
have lapsed or terminated. No Stock Appreciation Right may be exercised for a
fraction of a Share.

 

13



--------------------------------------------------------------------------------

9. Performance Shares.

(a) Initial Award. An Award of Performance Shares shall entitle a Participant to
future payments based upon the achievement of performance targets established in
writing by the Committee. Payment shall be made in cash, Stock, Restricted Stock
or any combination, as determined by the Committee. Such performance targets and
other terms and conditions shall be determined by the Committee in its sole
discretion. The Award Agreement shall provide for the timing of such payment.

(b) Acceleration and Adjustment. The applicable Award Agreement may permit an
acceleration of the Performance Period and an adjustment of performance targets
and payments with respect to some or all of the Performance Shares awarded to a
Participant, upon such terms and conditions as shall be set forth in the Award
Agreement, upon the occurrence of certain events, which may, but need not,
include without limitation, the Participant’s death or Disability, a change in
accounting practices of the Company or its Affiliates, a reclassification, stock
dividend, stock split or stock combination, or other event as provided in
Section 13(f) hereof.

(c) Voting; Dividends. Participants holding Performance Shares shall have no
voting rights with respect to such Awards and shall have no dividend rights with
respect to Shares subject to such Performances Shares other than as the
Committee so provides, in its discretion, in an Award Agreement.

10. Restricted Stock and Restricted Stock Unit Awards.

(a) Grant. A Restricted Stock Award is an Award of actual Shares, and a
Restricted Stock Unit Award is an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain conditions or restrictions. All or any part of any Restricted Stock or
Restricted Stock Unit Award may be subject to such conditions and restrictions
as may be established by the Committee, and set forth in the applicable Award
Agreement, which may include, but are not limited to, service requirements, a
requirement that a Participant pay a purchase price for such Award, the
achievement of specific performance goals, and/or applicable securities laws
restrictions. Subject to the restrictions set forth in the Award Agreement,
during any period during which an Award of Restricted Stock or Restricted Stock
Units is restricted and subject to a substantial risk of forfeiture, if at all,
(i) Participants holding Restricted Stock Awards may exercise full voting rights
with respect to such Shares and shall be entitled to receive all dividends and
other distributions paid with respect to such Shares while they are so
restricted and (ii) Participants holding Restricted Stock Units shall have no
dividend rights with respect to Shares subject to such Restricted Stock Units
other than as the Committee so provides, in its discretion, in an Award
Agreement, and shall have no voting rights with respect to such Awards. Any
dividends or dividend equivalents may be paid currently or may be credited to a
Participant’s account and may be subject to such restrictions and conditions as
the Committee may establish. If the Committee determines that Restricted Stock
shall be held by the Company or in escrow rather than delivered to the
Participant pending the release of the applicable restrictions, the Committee
may require the Participant to execute and deliver to the Company an escrow
agreement satisfactory to the Committee, if applicable, and an appropriate blank
stock power with respect to the Restricted Stock covered by such agreement.

 

14



--------------------------------------------------------------------------------

(b) Restrictions.

(i) Restricted Stock awarded to a Participant may be subject to the following
restrictions until the expiration of the period during which the Award is
restricted, and to such other terms and conditions as may be set forth in the
applicable Award Agreement: (A) if an escrow arrangement is used, the
Participant shall not be entitled to delivery of the stock certificate; (B) the
Shares shall be subject to the restrictions on transferability, if any, set
forth in the Award Agreement; (C) the Shares shall be subject to forfeiture for
such period and subject to satisfaction of any applicable performance goals
during such period, to the extent provided in the applicable Award Agreement;
and (D) to the extent such Shares are forfeited, the stock certificates, if any,
shall be returned to the Company, and all rights of the Participant to such
Shares and as a shareholder with respect to such shares shall terminate without
further obligation on the part of the Company.

(ii) Restricted Stock Units awarded to any Participant may be subject to
(A) forfeiture until the expiration of the period during which the Award is
restricted, and the satisfaction of any applicable performance goals during such
period, to the extent provided in the applicable Award Agreement, and to the
extent such Restricted Stock Units are forfeited, all rights of the Participant
to such Restricted Stock Units shall terminate without further obligation on the
part of the Company and (B) such other terms and conditions as may be set forth
in the applicable Award Agreement.

(iii) The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock and Restricted Stock Units whenever it may
determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the date the Restricted Stock or Restricted Stock
Units are granted, such action is appropriate.

(c) Restricted Period. Each certificate representing Restricted Stock awarded
under the Plan shall bear a legend in such form as the Company deems
appropriate.

11. Other Awards. The Committee may from time to time grant Other Awards under
this Plan, including without limitation those Awards pursuant to which a cash
bonus award may be made or pursuant to which Shares may be acquired in the
future, such as Awards denominated in Stock, Stock units, securities convertible
into Stock and phantom securities. The Committee, in its sole discretion, shall
determine, and provide in the applicable Award Agreement for, the terms and
conditions of such Awards provided that such Awards shall not be inconsistent
with the terms and purposes of this Plan. The Committee may, in its sole
discretion, direct the Company to issue Shares subject to restrictive legends
and/or stop transfer instructions which are consistent with the terms and
conditions of the Award to which such Shares relate. In addition, the Committee
may, in its sole discretion, issue such Other Awards subject to the performance
criteria under Section 12 hereof.

 

15



--------------------------------------------------------------------------------

12. Performance-Based Awards.

(a) Application to Covered Employee. Notwithstanding any other provision of the
Plan, if the Committee determines at the time any Award is granted to a
Participant that such Participant is, or is likely to be as of the end of the
tax year in which the Company would claim a tax deduction in connection with
such Award, a “covered employee” within the meaning of Section 162(m)(3) of the
Code, then the Committee may provide that this Section 12 is applicable to such
Award. Notwithstanding the foregoing, the Committee may provide, in its
discretion, that an Award granted to any other Participant is subject to this
Section 12, to the extent the Committee deems appropriate, whether or not
Section 162(m) of the Code is or would be applicable with respect to such
Participant.

(b) Performance Goals. Awards under the Plan may be made subject to the
achievement of Performance Criteria, which shall be performance goals
established by the Committee relating to one or more business criteria pursuant
to Section 162(m) of the Code. Performance Criteria may be applied to the
Company, an Affiliate, division, business unit, corporate group or individual or
any combination thereof and may be measured in absolute levels or relative to
another company or companies, a peer group, an index or indices or Company
performance in a previous period. Performance may be measured over such period
of time as determined by the Committee. Performance Criteria that may be used to
establish performance goals are: (1) net earnings or net income; (2) operating
earnings; (3) pretax earnings; (4) earnings per share of stock; (5) stock price,
including growth measures and total stockholder return; (6) earnings before
interest and taxes; (7) earnings before interest, taxes, depreciation and/or
amortization; (8) sales or revenue growth, whether in general, by type of
product or service, or by type of customer; (9) gross or operating margins;
(10) return measures, including return on assets, capital, investment, equity,
sales or revenue; (11) cash flow, including operating cash flow, free cash flow,
cash flow return on equity and cash flow return on investment; (12) productivity
ratios; (13) expense targets; (14) market share; (15) financial ratios as
provided in credit agreements of the Company; (16) working capital targets;
(17) completion of acquisitions of business or companies; (18) completion of
divestitures and asset sales; (19) revenues under management; (20) funds from
operations; (21) entering into contractual arrangements; (22) meeting
contractual requirements; (23) achieving contractual milestones; (24) entering
into collaborations; (25) product development; (26) production volume levels;
and (27) any combination of the foregoing business criteria. The Committee may
provide for exclusion of the impact of an event or occurrence which the
Committee determines should appropriately be excluded, including
(a) restructurings, discontinued operations, extraordinary items, and other
unusual or non-recurring charges, (b) an event either not directly related to
the operations of the Company, Subsidiary, division, business segment or
business unit or not within the reasonable control of management, or (c) the
cumulative effects of tax or accounting changes in accordance with U.S.
generally accepted accounting principles. Such performance goals (and any
exclusions) shall (i) be set by the Committee prior to the earlier of (i) 90
days after the commencement of the applicable Performance Period and the
expiration of 25% of the Performance Period, and (ii) otherwise comply with the
requirements of, Section 162(m) of the Code and the regulations

 

16



--------------------------------------------------------------------------------

thereunder. Unless otherwise specifically provided by the Committee when
authorizing an Award, all performance-based criteria, including any adjustment
described in the preceding sentence, shall be determined by applying U.S.
generally accepted accounting principles, as reflected in the Company’s audited
financial statements. The performance goals for each Participant and the amount
payable if those goals are met shall be established in writing for each
specified period of performance by the Committee no later than 90 days after the
commencement of the period of service to which the performance goals relate and
while the outcome of whether or not those goals will be achieved is
substantially uncertain. However, in no event will such goals be established
after 25% of the period of service to which the goals relate has elapsed. The
performance goals shall be objective. Such goals and the amount payable for each
performance period if the goals are achieved shall be set forth in the
applicable Award Agreement. Following the conclusion of each Performance Period,
the Committee shall determine the extent to which (i) Performance Criteria have
been attained, (ii) any other terms and conditions with respect to an Award
relating to such Performance Period have been satisfied, and (iii) payment is
due with respect to a performance-based Award. No amounts shall be payable to
any Participant for any Performance Period unless and until the Committee
certifies that the Performance Criteria and any other material terms were in
fact satisfied.

(c) Adjustment of Payment. With respect to any Award that is subject to this
Section 12, the Committee may adjust downwards, but not upwards, the amount
payable pursuant to such Award. The applicable Award Agreement may permit an
acceleration of the Performance Period and an adjustment of performance targets
and payments with respect to some or all of the performance-based Award(s)
awarded to a Participant, upon such terms and conditions as shall be set forth
in the Agreement, upon the occurrence of certain events; provided, however, that
any such acceleration or adjustment shall be made only to the extent and in a
manner consistent with Section 162(m) of the Code.

(d) Other Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 12 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

13. General Provisions.

(a) Effective Date of this Plan. This Plan shall become effective as of the
Effective Date.

(b) Duration of this Plan; Date of Grant. This Plan shall remain in effect for a
term of ten years following the Effective Date or until all Shares subject to
the Plan shall have been purchased or acquired according to the Plan’s
provisions, whichever occurs first, unless this Plan is sooner terminated
pursuant to Section 13(e) hereof. No Awards shall be granted pursuant to the
Plan after such Plan termination or expiration, but outstanding Awards may
extend beyond that date and the Plan will remain in effect with respect to such
outstanding Awards until no Awards remain outstanding. The date and time of
approval by the Committee

 

17



--------------------------------------------------------------------------------

of the granting of an Award shall be considered the date and time at which such
Award is made or granted, or such later effective date as determined by the
Committee, notwithstanding the date of any Award Agreement with respect to such
Award; provided, however, that the Committee may grant Awards other than
Incentive Stock Options to Participants or to persons who are about to become
Participants, to be effective and deemed to be granted on the occurrence of
certain specified contingencies, provided that if the Award is granted to a
non-Participant who is about to become a Participant, such specified
contingencies shall include, without limitation, that such person becomes a
Participant.

(c) Right to Terminate Service. Nothing in this Plan or in any Award Agreement
shall confer upon any Participant the right to continue in the employment or
other service of the Company or any Affiliate or affect any right which the
Company or any Affiliate may have to terminate or modify the employment or other
service of the Participant with or without cause.

(d) Tax Withholding. The Company shall have the right to withhold from any
payment of cash or Stock to a Participant or other person an amount sufficient
to cover any required withholding taxes, including the Participant’s social
security and Medicare taxes (FICA) and federal, state, back-up and local income
tax with respect to income arising from the Award. The Company shall have the
right to require the payment of any such taxes before issuing any Stock pursuant
to the Award. In lieu of all or any part of a cash payment from a person
receiving Stock under this Plan, the Committee may, in the applicable Award
Agreement or otherwise, permit a person to cover all or any part of the required
withholdings, and to cover any additional withholdings up to the amount needed
to cover the person’s full FICA and federal, state and local income tax with
respect to income arising from payment of the Award, through a reduction of the
numbers of Shares delivered to such person or a delivery or tender to the
Company of Shares held by such person, in each case valued in the same manner as
used in computing the withholding taxes under applicable laws.

(e) Amendment, Modification and Termination of this Plan. Except as provided in
this Section 13(e), the Board may at any time amend, modify, terminate or
suspend this Plan. Except as provided in this Section 13(e), the Committee may
at any time alter or amend any or all Award Agreements under this Plan to the
extent permitted by law, in which event, the term “Award Agreement” shall mean
the Award Agreement as so amended. Any such alterations or amendments may be
made unilaterally by the Committee, subject to the provisions of this Section
13(e), unless such amendments are deemed by the Committee to be materially
adverse to the Participant and are not required as a matter of law. Amendments
are subject to approval of the shareholders of the Company only as required by
applicable law or regulation or rules of the applicable stock exchange, or if
the amendment increases the total number of shares available under this Plan,
except as provided in Section 13(f). No termination, suspension or modification
of this Plan may materially and adversely affect any right acquired by any
Participant under an Award granted before the date of termination, suspension or
modification, unless otherwise provided in an Award Agreement or otherwise or
required as a matter of law. It is conclusively presumed that any adjustment for
changes in capitalization

 

18



--------------------------------------------------------------------------------

provided for in Sections 9(b), 12(c) or 13(f) hereof does not adversely affect
any right of a Participant or other person under an Award. It is expressly
contemplated that the Board may amend the Plan in any respect the Board deems
necessary or advisable to provide eligible Participants with the maximum
benefits provided or to be provided under the provisions of the Code relating to
Incentive Stock Options or to the provisions of Section 409A of the Code and/or
to bring the Plan and/or Awards granted under it into compliance therewith.

(f) Adjustment for Changes in Capitalization. Appropriate adjustments in the
aggregate number and type of securities that may be issued, represented, and
available for Awards under this Plan, in the limitations on the number and type
of securities that may be issued to an individual Participant, in the number and
type of securities and amount of cash subject to Awards then outstanding, in the
Option purchase price as to any outstanding Options, in the purchase price as to
any outstanding Stock Appreciation Rights, and, subject to Sections 9(b) and
12(c) hereof, in outstanding Performance Shares and performance-based Awards and
payments with respect to outstanding Performance Shares and performance-based
Awards, and comparable adjustments, if applicable, to any outstanding Other
Award, automatically shall be made to give effect to adjustments made in the
number or type of Shares through a Fundamental Change, divestiture, distribution
of assets to shareholders (other than ordinary cash dividends), reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, stock combination or exchange, rights offering, spin-off or other
relevant change, provided that fractional Shares shall be rounded down to the
nearest whole Share.

(g) Other Benefit and Compensation Programs. Payments and other benefits
received by a participant under an Award shall not be deemed a part of a
Participant’s regular, recurring compensation for purposes of any termination,
indemnity or severance pay laws and shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan,
contract or similar arrangement provided by the Company or an Affiliate, unless
expressly so provided by such other plan, contract or arrangement or the
Committee determines that an Award or portion of an Award should be included to
reflect competitive compensation practices or to recognize that an Award has
been made in lieu of a portion of competitive cash compensation.

(h) Unfunded Plan. This Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under this Plan. Neither the Company, its Affiliates, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under this Plan
nor shall anything contained in this Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between the
Company and/or its Affiliates, and a Participant or successor. To the extent any
person acquires a right to receive an Award under this Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company.

 

19



--------------------------------------------------------------------------------

(i) Limits of Liability.

(i) Any liability of the Company to any Participant with respect to an Award
shall be based solely upon contractual obligations created by this Plan and the
Award Agreement.

(ii) Except as may be required by law, neither the Company nor any member or
former member of the Board or the Committee, nor any other person participating
(including participation pursuant to a delegation of authority under Section
3(c) hereof) in any determination of any question under this Plan, or in the
interpretation, administration or application of this Plan, shall have any
liability to any party for any action taken, or not taken, in good faith under
this Plan.

(iii) To the full extent permitted by law, each member and former member of the
Committee and each person to whom the Committee delegates or has delegated
authority under this Plan shall be entitled to indemnification by the Company
against any loss, liability, judgment, damage, cost and reasonable expense
incurred by such member, former member or other person by reason of any action
taken, failure to act or determination made in good faith under or with respect
to this Plan.

(j) Compliance with Applicable Legal Requirements. The Company shall not be
required to issue or deliver a certificate for Shares distributable pursuant to
this Plan unless the issuance of such certificate complies with all applicable
legal requirements including, without limitation, compliance with the provisions
of applicable state securities laws, the Securities Act of 1933, as amended and
in effect from time to time or any successor statute, the Exchange Act and the
requirements of the exchanges, if any, on which the Company’s Shares may, at the
time, be listed.

(k) Deferrals and Settlements. The Committee may require or permit Participants
to elect to defer the issuance of Shares or the settlement of Awards in cash
under such rules and procedures as it may establish under this Plan. It may also
provide that deferred settlements include the payment or crediting of interest
on the deferral amounts.

(l) Acceleration. The Committee shall have the power to accelerate the time at
which an Award may first be exercised or the time during which an Award or any
part thereof will vest in accordance with the Plan, notwithstanding the
provisions in the Award stating the time at which it may first be exercised or
the time during which it will vest.

(m) Forfeiture. The Committee may specify in an Award Agreement that the
Participant’s rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain events, in addition to applicable vesting conditions of an Award.
Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant’s service for Cause, or other conduct by the
Participant that is detrimental to the business or reputation of the Company
and/or its Affiliates.

 

20



--------------------------------------------------------------------------------

(n) Clawback and Noncompete. Notwithstanding any other provisions of this Plan,
any Award which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement, or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement. In addition and notwithstanding any other provisions of
this Plan, any Award shall be subject to such noncompete provisions under the
terms of the Award Agreement or any other agreement or policy adopted by the
Company, including, without limitation, any such terms providing for immediate
termination and forfeiture of an Award if and when a Participant becomes an
employee, agent or principal of a competitor without the express written consent
of the Company.

(o) Sub-plans. The Committee may from time to time establish sub-plans under the
Plan for purposes of satisfying blue sky, securities, tax or other laws of
various jurisdictions in which the Company intends to grant Awards. Any
sub-plans shall contain such limitations and other terms and conditions as the
Committee determines are necessary or desirable. All sub-plans shall be deemed a
part of the Plan, but each sub-plan shall apply only to the Participants in the
jurisdiction for which the sub-plan was designed.

(p) Plan Headings. The headings in the Plan are for purposes of convenience only
and are not intended to define or limit the construction of the provisions
hereof.

(q) Non-Uniform Treatment. The Committee’s determinations under the Plan need
not be uniform and may be made by it selectively among persons who are eligible
to receive, or actually receive, Awards. Without limiting the generality of the
foregoing, the Committee shall be entitled to make non-uniform and selective
determinations, amendments and adjustments and to enter into non-uniform and
selective Award Agreements.

14. Substitute Awards. Awards may be granted under this Plan from time to time
in substitution for Awards held by employees of other entities who are about to
become Participants, or whose employer is about to become a Subsidiary of the
Company, as the result of a merger or consolidation of the Company or a
Subsidiary of the Company with another entity, the acquisition by the Company or
a Subsidiary of the Company of all or substantially all the assets of another
entity or the acquisition by the Company or a Subsidiary of the Company of at
least 50% of the issued and outstanding stock of another entity. The terms and
conditions of the substitute Awards so granted may vary from the terms and
conditions set forth in this Plan to such extent as the Board at the time of the
grant may deem appropriate to conform, in whole or in part, to the provisions of
the Awards in substitution for which they are granted, but with respect to
Awards which are Incentive Stock Options, no such variation shall be permitted
which affects the status of any such substitute option as an Incentive Stock
Option.

 

21



--------------------------------------------------------------------------------

Awards may be granted under this Plan in substitution for awards relating to
shares of common stock of Terex Corporation and Manitex International Inc. and
outstanding immediately prior to the IPO. The terms and conditions of any
substitute Awards so granted may vary from the terms and conditions set forth in
this Plan to such extent the Board or the Committee, as applicable, at the time
of the grant may deem appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.
Notwithstanding the foregoing, nothing herein shall require such substitute
Awards to be made under this Plan, the terms of any such substitute Awards may
vary from Award to Award, and any such substitute Awards may be made with
respect to one or more prior awards (in whole or in part) and individuals and
need not be made with respect to all prior awards or with respect to all such
individuals. The Board or the Committee, as applicable, shall have discretion to
select individuals to whom such substitute Awards are to be granted and the
applicable terms and number of shares applicable to such Awards.

15. Governing Law. To the extent that federal laws do not otherwise control,
this Plan and all determinations made and actions taken pursuant to this Plan
shall be governed by the laws of Minnesota, without giving effect to principles
of conflicts of laws, and construed accordingly, except for those matters
subject to the General Corporation Law of Delaware, which shall be governed by
such law, without giving effect to principles of conflicts of laws, and
construed accordingly.

16. Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

17. Section 409A. The Plan is intended to comply with Section 409A of the Code
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments that are due within the short-term deferral period as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable laws require otherwise. Notwithstanding anything
to the contrary in the Plan, to the extent required to avoid adverse tax
consequences under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to the Plan
during the six-month period immediately following the Participant’s termination
of service shall instead be paid on the first payroll date after the six-month
anniversary of the Participant’s separation from service (or the Participant’s
death, if earlier). Notwithstanding the foregoing, neither the Company nor the
Committee shall have any obligation to take any action to prevent the assessment
of any tax or penalty under Section 409A of the Code and neither the Company nor
the Committee will have any liability to any Participant or otherwise for such
tax or penalty.

 

22